Citation Nr: 1209290	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  01-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for a systolic murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1970 to August 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 1993 and June 1995 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 1994, the Board denied entitlement to a compensable rating for systolic murmur.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 1997, the Court vacated the Board's August 1994 decision, and remanded the matter.  The Board in turn remanded the case in September 1997 and March 1999.  The Board issued decisions in November 2000 and January 2002, but on each occasion the Court vacated the Board's decision.  In September 2003, the Board again remanded the case for additional development.

In August 2005, the Board denied the appeal for a compensable rating for systolic heart murmur.  The Veteran appealed to the Court.  In February 2008, the Court issued a decision confirming the portion of the August 2005 Board decision that declined to reopen a claim for service connection for a skin disorder, but vacated and remanded the portion denying the claim for an increased rating for a systolic heart murmur.  In October 2008, the Board remanded the matter in accordance with the Court's order.  In March 2010, the Board once again denied entitlement to a compensable rating for systolic heart murmur and the Veteran appealed the decision to the Court.  In September 2010, the Court granted the parties' Joint Motion for a Partial Remand (Joint Motion) and vacated the Board's March 2010 decision with regard to denying a compensable rating for systolic heart murmur and remanded the matter to the Board for action in compliance with the motion.  The Joint Motion noted that in the March 2010 decision, the Board referred the Veteran's claim for an increased rating for anxiety disorder to the RO for appropriate development and that part of the decision remained intact and was not subject to the remand.

In December 2010, the Board remanded the claim for additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a January 2012 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

As noted in the March 2010 Board decision and the December 2010 Board remand, a claim for entitlement to an increased rating for service-connected anxiety disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

Initially, the Board notes that the Veteran's disability has been rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7000.  The criteria for a higher evaluation under Diagnostic Code 7000 require a finding of metabolic equivalents (METs).

As noted by the parties in the Joint Motion, the Board erred by failing to ensure compliance with its prior remand instructions.  In significant part, it was noted that in the September 2003 remand, the Board instructed that a VA cardiology examination be conducted and that "all necessary tests should be performed and reviewed by the examiner, including specifically treadmill test to measure workload in METs."  The Veteran was afforded a VA examination in June 2004; however, treadmill test was not administered.

In accordance with the September 2010 Joint Motion, the Board remanded the claim in December 2010.  On remand, the Veteran underwent VA cardiology examination.  However, a treadmill test was not conducted.  Rather, the examiner concluded that the Veteran was unable to perform a treadmill test and "estimated" that the Veteran's METs were between 3 and 5.  However, he did not provide any supporting examples or rationale-as requested in the December 2010 remand.

Under these circumstances, the Board finds that more contemporaneous and comprehensive VA examination-with findings responsive to the applicable rating criteria-is needed to properly assess the severity of the Veteran's service-connected systolic murmur.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Accordingly, the RO should arrange for the Veteran to undergo another VA cardiovascular examination, by an appropriate physician, at a VA medical facility.

The record indicates that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Tuskegee, Alabama.  Also, the VA examination report references an echocardiogram performed in March 2011, but the report is not of record.  On remand, the RO should obtain any outstanding records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding pertinent VA treatment records from the Tuskegee VAMC, to include the report of an echocardiogram performed in March 2011.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA cardiology examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran. 

In accordance with the latest AMIE worksheets for valvular heart disease, the examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of any disability.  All indicated special tests and studies should be accomplished (all results made available to the examining physician prior to the completion of his or her report), to include a laboratory determination of METs by exercise testing, electrocardiogram, echocardiogram, and x-rays. 

With regard to METs testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  

The examiner must also provide an opinion regarding what impairment, if any is due to the service-connected systolic heart murmur, as opposed to impairment due to any nonservice-connected heart disorder.  This opinion should address whether any decrease in the estimated METS is due to the service-connected disability.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  If the benefit sought remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



